EXHIBIT 10.1


 
THIRD AMENDMENT
TO LEASE AGREEMENT


THIS THIRD AMENDMENT TO LEASE AGREEMENT (the “Amendment”), made and entered into
as of the ____ day of __________, 2004, by and between ATLANTA PARKWAY
INVESTMENT GROUP, INC., a Delaware corporation (hereinafter referred to as
“Landlord”), and MATRIA HEALTHCARE, INC., a Delaware corporation (hereinafter
referred to as “Tenant”), successor-by-merger to Healthdyne, Inc., a Georgia
corporation.


W I T N E S S E T H:


WHEREAS, Landlord and Tenant entered into that certain One Parkway Center Lease
Agreement, dated November 1, 2002 (the “Lease”), relating to certain premises
consisting of approximately 110,931 square feet of Rentable Area located at 1850
Parkway Place, Marietta, Georgia, as more fully described in said Lease
Agreement, upon the terms and conditions more particularly set forth therein;
and


WHEREAS, pursuant to that certain First Amendment to Lease Agreement, dated
December 11, 2003 (the “First Amendment”), the aforesaid Lease was amended to
modify the square footage of Rentable Area of the Premises to 73,802 square feet
of Rentable Area effective as of the Contraction Date, and in certain other
respects;


WHEREAS, pursuant to that certain Second Amendment to Lease Agreement, dated as
of December 11, 2003 (the “Second Amendment”), the aforesaid Lease was further
amended to expand the Premises by adding an additional 3,872 square feet of
Rentable Area thereto so that the square footage of Rentable Area of the
Premises was increased to 77,705 square feet (the “Existing Premises”), and
certain other respects; and


WHEREAS, Landlord and Tenant desire to further amend the aforesaid Lease to
provide for the expansion of the Premises by adding an additional 17,813 square
feet of Rentable Area thereto, and in certain other respects.


NOW, THEREFORE, for and in consideration of the premises and the sum of TEN AND
NO/100 DOLLARS ($10.00) and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, Landlord and Tenant
do hereby covenant and agree as follows:
 
1. Definitions.  The Lease is hereby modified as provided below.  All
capitalized terms used in this Amendment which are not defined herein shall have
the meanings ascribed to such terms in the Lease.  All references in the Lease,
or in this Amendment to “the Lease” or “this Lease” shall be deemed references
to the Lease as amended by the First Amendment, the Second Amendment and this
Amendment.
 
2. Expansion.  Effective on December 15, 2004 (the “Expansion Date”), the
Existing Premises shall be expanded to include the space consisting of
approximately 13,317 square feet of Rentable Area located on the tenth (10th)
floor of the Building as outlined on the floor plan attached hereto and made a
part hereof as Exhibit “A” and identified thereon as the “Expansion Space”
(hereinafter referred to as the “Expansion Space”).  From and after the
Expansion Date, the term “Premises” shall include the Expansion Space, the term
“Rentable Area of the Premises,” as defined in Paragraph 1.5 of the Lease, shall
mean 91,022 square feet, and “Tenant's Percentage Share”, as defined in
Paragraph 1.7(b) of the Lease, to be used with respect to the Expansion Space
(based on the Rentable Area of the Building for this purpose being 227,157
square feet) shall be 5.8625%.
 
3. Base Annual Rental; Additional Rent.
 
(a) Existing Premises. Base Rental for the Existing Premises, and all other sums
due Landlord under the Lease, shall continue to be payable as provided in the
Lease.  The parties hereto acknowledge that Base Rental of the Existing
Premises, including the 3,872 square feet added pursuant to the Second
Amendment, is and shall be calculated in accordance with Paragraph 3 of the
Special Stipulations to the Lease which is attached to and made a part of the
First Amendment.  In confirmation of the foregoing, the parties acknowledge that
Base Rental due and payable during the remainder of the Lease Term for the
Existing Premises (77,705 square feet) is as follows for the period of time
indicated:
 
 

--------------------------------------------------------------------------------


 

 
Period Effective
 
$/RSF
   
Resulting
Annual Base Rental
   
Resulting
Monthly Base Rental
 
01/01/04 – 12/31/04
  $ 19.56     $ 1,519,910.00     $ 126,659.17  
01/01/05 – 12/31/05
  $ 20.15     $ 1,565,756.00     $ 130,479.67  
01/01/06 – 12/31/06
  $ 20.76     $ 1,613,156.00     $ 134,429.67  
01/01/07 – 12/31/07
  $ 21.38     $ 1,661,333.00     $ 138,444.42  
01/01/08 – 12/31/08
  $ 22.02     $ 1,711,064.00     $ 142,588.67  
01/01/09 – 12/31/09
  $ 22.68     $ 1,762,349.00     $ 147,862.42  
01/01/10 – 02/28/10
  $ 23.36     $ 1,815,189.00     $ 151,265.75  



The monthly Base Rental for the Existing Premises shall be payable in advance on
the first day of every calendar month in accordance with Section 4.1 of the
Lease.  The “Base Year” for purposes of Paragraphs 1.7(c) and 4.3 of the Lease
for the Existing Premises shall continue to be the year 2003 and “Tenant’s
Percentage Share” to be used in connection with the Existing Premises shall
continue to be 34.3690%.
 
(b) Expansion Space.  From and after the Expansion Date and continuing for the
balance of the Lease Term for the Expansion Space, Tenant shall pay annual Base
Rental for the Expansion Space as follows for the period of time indicated:
 


 
Period Effective
 

$/RSF
   
Resulting
Annual Base Rental
   
Resulting
Monthly Base Rental
 
12/15/04 – 12/31/05
  $ 20.15     $ 268,338.00     $ 22,361.50  
01/01/06 – 12/31/06
  $ 20.76     $ 276,461.00     $ 23,038.42  
01/01/07 – 12/31/07
  $ 21.38     $ 284,717.00     $ 23,726.42  
01/01/08 – 12/31/08
  $ 22.02     $ 293,240.00     $ 24,436.67  
01/01/09 – 12/31/09
  $ 22.68     $ 302,030.00     $ 25,169.17  
01/01/10 – 02/28/10
  $ 23.36     $ 311,085.00     $ 25,923.75  

 
The monthly Base Rental for the Expansion Space shall be payable in advance on
the first day of every calendar month in accordance with Section 4.1 of the
Lease.  The “Base Year” for purposes of Paragraphs 1.7(c) and 4.3 of the Lease
for the Expansion Space shall be the year 2005.  Accordingly, for each calendar
year during the Lease Term, commencing with calendar year 2006 with respect to
the Expansion Space, Tenant shall pay to Landlord additional rent under
Paragraph 4.3 of the Lease with respect to the Expansion Space.
 
4. Must-Take Expansion Space.  Effective on December 1, 2005 (the "Must-Take
Expansion Date"), the Premises shall be further expanded to include the space
consisting of approximately 4,496 square feet of Rentable Area located on the
tenth (10th) floor of the Building, as outlined on Exhibit “A” hereto and
identified thereon as the "Must-Take Expansion Space" (herein referred to as the
“Must-Take Expansion Space”).  From and after the Must-Take Expansion Date, the
term “Premises” shall include the Must-Take Expansion Space, the term “Rentable
Area of the Premises”, as defined in Paragraph 1.5 of the Lease, shall mean
95,518 square feet and “Tenant’s Percentage Share” to be used in connection with
the Must-Take Expansion Space (based on the Rentable Area of the Building for
this purpose being 227,157 square feet) shall be 1.9792%.  From and after the
Must-Take Expansion Date and continuing for the balance of the Lease Term for
the Must-Take Expansion Space, Tenant shall pay annual Base Rental for the
Must-Take Expansion Space as follows for the period of time indicated:




Period Effective
 
$/RSF
   
Resulting
Annual Base Rental
   
Resulting
Monthly Base Rental
 
12/01/05 – 12/31/05
  $ 20.15     $ 90,594.00     $ 7,549.50  
01/01/06 – 12/31/06
  $ 20.76     $ 93,337.00     $ 7,778.08  
01/01/07 – 12/31/07
  $ 21.38     $ 96,124.00     $ 8,010.33  
01/01/08 – 12/31/08
  $ 22.02     $ 99,002.00     $ 8,250.17  
01/01/09 – 12/31/09
  $ 22.68     $ 101,969.00     $ 8,497.42  
01/01/10 – 02/28/10
  $ 23.36     $ 105,027.00     $ 8,752.25  

 
The monthly Base Rental for the Must-Take Expansion Space shall be payable in
advance on the first day of every calendar month in accordance with Section 4.1
of the Lease.  The “Base Year”
 
 
2

--------------------------------------------------------------------------------


 
for purposes of Paragraphs 1.7(c) and 4.3 of the Lease for the Must-Take
Expansion Space shall be the year 2005.  Accordingly, for each calendar year
during the Lease Term, commencing with calendar year 2006 with respect to the
Must-Take Expansion Space, Tenant shall pay to Landlord additional rent under
Paragraph 4.3 of the Lease with respect to the Must-Take Expansion
Space.  Tenant shall be allowed to use and occupy the Must-Take Expansions Space
upon its completion by Landlord and prior to the Must-Take Expansion Date,
provided that Tenant shall give Landlord at least ten (10) days prior written
notice of such occupancy and, upon such occupancy of all or any portion of the
Must-Take Expansion Space, the Must-Take Expansion Space shall become part of
the Premises and, accordingly, all terms and provisions of this Lease applicable
to the Must-Take Expansion Space, including provisions concerning Base Rental
and additional rent, shall thereupon be applicable to the Must-Take Expansion
Space.  Upon request of Landlord, Tenant shall execute and amendment to this
Lease setting forth the Base Rental and other terms applicable to the Must-Take
Expansions Space in the event Tenant occupies same prior to the Must-Take
Expansion Date.  The Base Rental during any such period shall be the same Base
Rental on a per square foot of Rentable Area basis as is payable with respect to
the Expansion Space during the same period of time.  In the event Tenant
occupies any portion of the Must-Take Expansion Space early as set forth above,
then the date of such occupancy, for purposes of this Lease, shall be deemed the
“Must-Take Expansion Date”.
 
5. Tenant Improvements.  Tenant takes and accepts the Expansion Space and the
Must-Take Expansion Space from Landlord in the present as-is condition and as
suited for the use intended by Tenant, except for such improvements as may be
expressly provided for in the Tenant Improvement Agreement attached hereto and
made a part hereof as Exhibit “B.”  If, for any reason whatsoever, the “Tenant
Improvements,” as defined in the Tenant Improvement Agreement, to be completed
in the Expansion Space are not substantially completed by December 15, 2004, the
Lease (including this Amendment) shall not be void or voidable, and Landlord
shall not be liable to Tenant for any resulting loss or damages resulting
therefrom.  No delay in delivery of the Tenant Improvements to be completed in
the Expansion Space and the Must-Take Expansion Space shall operate to relieve
Tenant of Tenant’s obligations (including the obligation to pay Base Rental and
additional rent under the Lease) to Landlord as provided in the Lease, the
Expansion Date and the Must-Take Expansion Date as defined in this Amendment,
and the Expiration Date, as defined in the Lease, shall not be postponed;
provided, however, that in the event the Tenant Improvements to be completed in
the Expansion Space are not substantially completed by December 15, 2004, and
Tenant has not taken delivery or otherwise occupied the Expansion Space, the
Base Rental payable with respect to the Expansion Space shall abate until said
Tenant Improvements are substantially complete or Tenant takes delivery or
otherwise occupies the Expansion Space, whichever occurs first.  Notwithstanding
the foregoing, Tenant shall not be entitled to any such rent abatement if and to
the extent the delay in completing the Tenant Improvements is attributable to
Tenant, its employees or agents (including Tenant’s architect, if any) or any
such party’s failure to comply with the provisions hereof.


Landlord agrees to construct or install in the Expansion Space and the Must-Take
Expansion Space the “Tenant Improvements”, as defined in and to be constructed
or installed pursuant to the provisions of the Tenant Improvement Agreement
which is attached hereto as Exhibit “B”, which Tenant Improvements shall not
include a demising wall between the Expansion Space and the Must-Take Expansion
Space.  Tenant agrees to comply with all the terms and provisions of the Tenant
Improvement Agreement, including, without limitation, the obligation to pay, as
additional rent, all amounts due Landlord under Paragraph 3 thereof according to
the payment provisions contained in said Paragraph 3.  Upon request of Landlord,
within thirty (30) days after the Expansion Space and the Must-Take Expansion
Space has been substantially completed in accordance with the Tenant Improvement
Agreement, Tenant will execute and deliver to Landlord a Tenant Acceptance
Agreement in the form attached hereto as Exhibit “C”.
 
6. Signage.  Provided Tenant is not in default under the Lease, Landlord shall
provide, at Landlord’s expense, in a location determined by Landlord (but, in
any event, at or near the top of the Building and on the south façade thereof),
additional non-exclusive building signage identifying Tenant’s name, such
signage to be installed by Landlord no later than December 1, 2005.  It shall be
a condition to Landlord’s obligation to provide such signage, that such signage
meet all applicable governmental rules, codes and regulations.  Such signage
shall be consistent with Parkway Center’s signage requirements and shall be
subject to Landlord’s prior approval as to size, design and other
features.  Landlord shall have the right, at its expense, to relocate such
building signage from time to time.  The aforesaid building signage rights are
personal to Tenant and may not be assigned and shall automatically terminate
upon (i) any
 
 
3

--------------------------------------------------------------------------------


 
assignment of this Lease, (ii) at such time as Tenant shall have subleased 25%
or more of the Premises (including the Expansion Space and the Must-Take
Expansion Space), (iii) at such time as the premises demised under this Lease
shall be less than 87,753 square feet of Rentable Area, or (iv) upon the
occurrence of an event of default under the Lease.  Upon expiration of the
aforesaid building signage rights, Landlord shall have the right to remove such
sign(s) at Tenant’s expense.  The aforesaid signage shall be part of the Tenant
Improvements as provided in the Tenant Improvement Agreement attached hereto and
made a part hereof as Exhibit “B” and shall be paid for as provided therein.
 
7. Excused Rent.  Provided Tenant is not then in default under this Lease,
Landlord shall conditionally excuse, on a monthly basis, the payment of all of
the Base Rental due with respect to 888 square feet of Rentable Area within the
Expansion Space for the twelve (12) month period commencing on the Expansion
Date  and ending twelve (12) months thereafter (the “Excused Rent”) (the
aggregate amount of such Base Rental being $17,893.00 for said twelve (12) month
period and the monthly amount to be excused being $1,491.08).  In the event the
Expansion Date shall occur on any day other than the first day of the month,
then the end of such twelve (12) month period shall be the same day of the
twelfth (12th) calendar month immediately following the month in which the
Expansion Date occurs.  Upon any default by Tenant of any of its obligations
under this Lease which require the payment of money or a default by Tenant under
Paragraph 3.1 of the Lease (any such default is hereinafter referred to an
“Excused Rent Default”), the foregoing provision pertaining to the excuse of
payment by Landlord of any Excused Rent shall have no further force and effect
and all of such Excused Rent which has been excused for periods prior to the
date the Excused Rent Default occurs shall immediately thereafter become due and
payable to Landlord in full and thereafter there shall be no further Excused
Rent.  Landlord shall waive any rights to payment of Excused Rent if no Excused
Rent Default has occurred as of the Expiration Date of this Lease.  This
Paragraph shall not be deemed to excuse payment of any additional rent or other
charges due under this Lease except for the payment of Base Rental payable for
the specific periods and in the specific amounts hereinabove described.
 
8. Broker.  Tenant represents and warrants to Landlord that (except with respect
to The Eidson Group, LLC who has represented Tenant and whose commission is to
be paid by Landlord pursuant to separate Amendment) no broker, agent,
commissioned salesman, or other person has represented Tenant in the
negotiations for and procurement of this Amendment and that no commissions,
fees, or compensation of any kind are due and payable in connection herewith to
any broker, agent, commissioned salesman, or other person.  With respect to the
broker(s) or other person(s) or firm(s) excluded above from Tenant’s
representation and warranty of no broker, Landlord agrees to pay to such broker
all commissions, fees, or compensation of any kind which are due and payable to
such broker in connection with this Amendment.  Tenant agrees to indemnify and
hold Landlord harmless from any and all claims, suits, or judgments (including,
without limitation, reasonable attorneys’ fees and court costs incurred in
connection with any such claims, suits, or judgments) for any fees, commissions
or compensation of any kind which arise out of or are in any way connected with
any claimed agency relationship with Tenant.  
 
9. Miscellaneous.  Tenant acknowledges that it is in possession of the Existing
Premises demised under the Lease and acknowledges that all work to be performed
by Landlord in the Existing Premises as required by the terms of the Lease has
been satisfactorily completed.  Tenant further certifies to Landlord that all
conditions of the Lease required of Landlord as of this date have been fulfilled
and there are no defenses or setoffs against the enforcement of the Lease by
Landlord.  Except as expressly modified herein, the Lease shall remain in full
force and effect.  Landlord and Tenant do hereby ratify and confirm the terms
and conditions of the Lease, as amended by the First Amendment, the Second
Amendment and this Amendment.  In the event of any conflict between the terms of
this Amendment and the terms of the Lease, as previously amended, the terms of
this Amendment shall govern and control.  Anything to the contrary to this
Amendment or the Lease, as previously amended, notwithstanding, the provisions
of Paragraph 4.2 of the original Lease pertaining to Base Rental adjustment
during the Lease Term
shall   not  apply  with  respect  to  the  calculation  of  Base  Rental  with  respect  to
the Existing



 
 
4

--------------------------------------------------------------------------------

 

 
Premises, the Expansion Space or the Must-Take Expansion Space, the parties
acknowledging and agreeing that the calculation of Base Rental with respect to
all of such premises shall be as set forth in the First Amendment, the Second
Amendment and this Amendment.  Paragraph 9 (Right of First Opportunity – 2005)
of the Special Stipulations attached to the First Amendment shall have no
further force or effect.  This Amendment constitutes and contains the sole and
entire agreement of Landlord and Tenant with respect to the subject matter
hereof and no prior or contemporaneous oral or written representations or
agreements between the parties and affecting the subject matter hereof shall
have any force or effect.  This Amendment shall be binding upon the executors,
administrators, heirs, successors and assigns of Landlord and Tenant, to the
extent permitted under the Lease.  This Amendment shall be governed by and
construed in accordance with the laws of the State of Georgia.  Time is of the
essence of all of the provisions hereof of which time is a factor.


IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed by their duly authorized officers or representatives as of the day and
year first above written.


LANDLORD:


ATLANTA PARKWAY INVESTMENT
GROUP, INC., a Delaware corporation




By:     _____________________________________                                                                       
    Paul C. Chapman, Executive Vice President




                                                               TENANT:


MATRIA HEALTHCARE, INC.,
a Delaware corporation


By: _____________________________________
Print Name: _______________________________
Title:  ___________________________________


Attest:
Print Name:
Title: ____________________________________

 


 
 
5

--------------------------------------------------------------------------------

 

EXHIBIT “A”


Expansion Space


10th Floor – 13,317 Square Feet
 


[ex101a.gif]



 
 
 

 

 
Must-Take Expansion Space


10th Floor – 4,496 Square Feet


[ex101b.gif]




 
 
A

--------------------------------------------------------------------------------

 

EXHIBIT B
 


TENANT IMPROVEMENT AGREEMENT




WHEREAS, the undersigned Landlord and Tenant have executed and delivered a
certain Third Amendment to Lease Agreement (the “Third Amendment”) to which this
Agreement is attached, and into which this Agreement is fully incorporated by
reference, as Exhibit B;


WHEREAS, the Third Amendment provides for the letting of space (the “Expansion
Space”) within One Parkway Center, 1850 Parkway Place, Marietta, Georgia (the
“Building”);


WHEREAS, the terms “Landlord”, “Tenant,” “Premises,” “Building,” “Existing
Premises”, “Expansion Space” and “Must-Take Expansion Space” as used herein
shall have the same meanings ascribed thereto as set forth in the Third
Amendment; and


WHEREAS, Landlord and Tenant desire to set forth herein their respective
agreements regarding the improvement of the Expansion Space;


NOW THEREFORE, in consideration of the premises, the execution and delivery of
the Third Amendment by the parties hereto, the mutual covenants contained
herein, and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant, intending to be legally
bound, hereby agree as follows:


Section 1.                      Tenant Improvements.


Section 1.01                                Definition.


The term “Tenant Improvements” shall mean all improvements to be constructed or
installed in or on the Expansion Space and the Must-Take Expansion Space in
accordance with the Drawings and Specifications, as hereinafter defined, and
shall include the signage described in Paragraph 6 of the Third Amendment.


Section 1.02                                Base Building Condition.


The term “Base Building Condition” shall mean the condition of the Expansion
Space prior to commencement of the work of constructing and installing the
Tenant Improvements.


Section 2.                      Drawings and Specifications.


Section 2.01                                Definition.


The term “Drawings and Specifications” shall mean (i) a space plan to be
prepared by Landlord for Landlord’s and Tenant’s approval (said space plan, as
finally approved by Landlord and Tenant, is hereinafter referred to as the
“Space Plan”), together with (ii) final construction drawings, specifications,
finish schedules and the like necessary to commence construction of the Tenant
Improvements consistent with the Space Plan, which are to be prepared by
Landlord’s architect (“Landlord’s Architect”) and approved by Landlord and
Tenant (the “Construction Drawings”), such approvals not to be unreasonably
withheld or delayed; provided, however that Landlord shall have the right, in
its sole discretion, to approve any of the improvements or work contemplated by
the Drawings and Specifications which are structural in nature or affect the
structural integrity, security or life safety systems of the Building or would
require modification of the base Building systems.  The Drawings and
Specifications, including any changes or modifications thereto, shall be subject
to Landlord’s approval, as aforesaid, shall conform with the plans for the
Building and shall comply with all applicable laws.  If for any reason
whatsoever, Landlord and Tenant are unable to agree upon the final Space Plan
within thirty (30) days after the date of this Third Amendment, then either
Landlord or Tenant may thereafter terminate this Third Amendment by written
notice to the other, whereupon Landlord shall have no further obligations under
this Tenant Improvement Agreement and this Tenant Improvement Agreement and the
Third Amendment shall have no further force or effect but the Lease shall remain
in full force and effect in accordance with its terms.
 
 
B-1

--------------------------------------------------------------------------------


 
 
 
(a) Tenant desires that Landlord use Landlord’s Architect to prepare final
working drawings, specifications, finish schedules, and the like necessary to
commence construction of the Tenant Improvements.  Landlord shall pay the cost
of preparing the original space plan submitted to Tenant for its approval, plus
up to two revisions to same, but not any further revisions or supplements to
same, which costs shall be part of Tenant’s Costs under Section 3.03,
below.  The cost of preparing the Construction Drawings, including any revisions
to same (except as provided in Section 3.03(c)), and fees for construction
management engaged by Landlord shall be paid by Landlord and shall be a part of
the Tenant Improvement Costs (as defined below).  Further, all costs associated
with the design, manufacture and installation of the sign to be installed on the
Building as contemplated by Paragraph 6 of the Third Amendment shall be paid by
Landlord and shall be a part of the Tenant Improvement Costs (as defined
below).  Landlord and Tenant shall cooperate with Landlord’s Architect in the
prompt preparation of the Construction Drawings.
 
(b) As soon as reasonably possible following the execution and delivery of the
Third Amendment by Tenant, Landlord shall cause Landlord’s Architect to prepare
the Construction Drawings.  During the preparation of the Construction Drawings,
Tenant shall supply Landlord’s Architect, within two (2) business days following
written request therefor, with any information necessary for the completion of
the Construction Drawings.  Upon completion of the Construction Drawings,
Landlord shall deliver the Construction Drawings to Tenant for approval, which
approval may not be withheld by Tenant so long as the Construction Drawings are
substantially in accordance with the Space Plan.  Tenant’s approval or
disapproval must be provided, in writing, within three (3) business days of
Tenant’s receipt of the Construction Drawings.  If Tenant validly disapproves
the Construction Drawings, Landlord will cause Landlord’s Architect to revise
the Construction Drawings and will resubmit the Construction Drawings to Tenant
for approval or disapproval, which must be provided by Tenant within two (2)
business days.  If Landlord and Tenant have a dispute about whether the
Construction Documents are substantially in accordance with the Space Plan, the
parties agree to submit the dispute to an independent third-party architect for
resolution.  The parties agree that the decision of the third-party architect
shall be final and binding on the parties.


 
(c) On or before the seventh (7th) business day following Tenant’s receipt of
the Construction Drawings, Landlord shall obtain from Landlord’s contractor
(“Landlord’s Contractor”) a price schedule for the Tenant Improvements and shall
submit the same to Tenant for its approval.  Tenant shall have three (3)
business days to approve or disapprove such price schedule and failure to
respond within such period shall be deemed Tenant’s approval of same.  If Tenant
disapproves such price schedule, Tenant agrees to work promptly with Landlord’s
Architect and Landlord’s Contractor to alter the Construction Drawings as
necessary to cause the price quotation based thereon to be acceptable to
Tenant.  The aggregate cost for the Tenant Improvements, once approved by
Tenant, shall hereinafter be referred to as “Tenant Improvement Costs.”  Upon
approval of said price schedule by Tenant, Tenant shall be deemed to have given
final approval to the Construction Drawings and Landlord shall be deemed to have
been authorized to proceed, through Landlord’s Contractor, with the work of
constructing and installing the Tenant Improvements in accordance with the
Drawings and Specifications.


Section 3.                      Payment of Costs.


Section 3.01                                Landlord’s Costs for Initial
Drawings and Specifications.


Landlord shall bear the cost of preparing the Space Plan, which cost shall not
be included as part of the Tenant Improvement Costs.


Section 3.02                                Landlord’s Allowance for Tenant
Improvement Costs.


Landlord shall pay the Tenant Improvement Costs up to $18.00 per square foot of
Rentable Area in the Expansion Space and the Must-Take Expansion Space, or
$320,634.00 based upon 17,813 square feet of Rentable Area in the Expansion
Space and the Must-Take Expansion Space (the “Landlord’s Allowance for Tenant
Improvement Costs”). A minimum of $240,476.00 (based on $13.50 per square foot
of Rentable Area in the Expansion Space and the Must-Take Expansion Space) of
the Landlord’s Allowance for Tenant Improvement Costs must be expended on
permanent and semi-permanent finishes and improvements to the
 
B-2

--------------------------------------------------------------------------------


 
Expansion Space and the Must-Take Expansion Space, space planning, architectural
design, construction drawings preparation, construction related fees, and
permits (not eligible are items such as furniture, moving expenses etc.).  The
remainder of Landlord’s Allowance for Tenant Improvement Costs (up to a maximum
of $80,158.00 being an amount equal to $4.50 per square foot of Rentable Area in
the Expansion Space and the Must-Take Expansion Space) may be utilized by Tenant
for cabling and wiring of the Expansion Space and the Must-Take Expansion Space
in connection with the expansion of the Premises as contemplated hereby. All
improvements made from concrete slab to concrete deck and all improvements made
in the Building common areas necessitated by the Tenant Improvements shall be
deducted from this allowance.  Tenant shall have no claim to the unused portion
of the Landlord’s Allowance for Tenant Improvement Costs.


Section 3.03                                Tenant’s Costs.


The aggregate of all costs described in the following subparagraphs (a) through
(c) of this Section 3.03 are hereinafter referred to collectively as “Tenant’s
Costs.”


(a)           The Tenant Improvement Costs over and above the Landlord’s
Allowance for Tenant Improvement Costs;


(b)           Fees for architects, engineers, interior designers, and other
professionals and design specialists engaged by Tenant in connection with the
Tenant Improvements;


(c)           The cost of making any and all changes in and to the Drawings and
Specifications and any and all increased costs in the Tenant Improvement Costs
resulting therefrom after the Construction Drawings are completed and mutually
agreed upon by Landlord and Tenant; and in the event the aggregate of Tenant
Costs, as defined above, exceeds Landlord’s Allowance for Tenant Improvement
Costs, as specified in Section 3.02 above, then Tenant shall promptly pay the
excess to Landlord as additional rent, as set forth in Section 3.04.


Section 3.04                                Payment Schedule for Tenant’s Costs.


Tenant shall pay to Landlord the full amount of the Tenant’s Costs prior to the
commencement of any work of constructing and installing the Tenant Improvements,
such amount to be held by Landlord in escrow until such time as such Tenant
Improvements have been substantially completed.  Upon substantial completion of
the Tenant Improvements, Landlord shall be entitled to utilize such funds to pay
for such Tenant Improvements or reimburse Landlord for its costs incurred in
connection therewith as hereinabove provided.  In the event such Tenant’s Costs
shall exceed such amount, Tenant shall immediately pay the balance to Landlord
upon notification to Tenant that such work has been completed and such costs
have been incurred.  Any balance left over in such escrow, after applying such
amount to the Tenant’s Costs, shall be credited by Landlord to Tenant against
rent next becoming due under this Lease.


Section 3.05                                Changes in Drawings and
Specifications.


If at any time after the Tenant Improvement Costs are determined Tenant desires
to make changes in the Drawings and Specifications, Tenant shall submit to
Landlord for approval working drawings, specifications, and finish schedules for
any and all such desired changes.  Once any and all changes and modifications
are approved by Landlord, Landlord shall promptly submit the same to Landlord’s
Contractor for pricing.  The procedure for determining an approved cost for such
changes shall be as set forth in Section 2 above.  Once a cost for such changes
has been approved, all references in this Agreement to “Drawings and
Specifications” shall be to the Drawings and Specifications as changed and
modified pursuant to this Section 3.05, and all references to “Tenant
Improvement Costs” shall be deemed to include the aggregate approved cost for
the changes as determined in this Section 3.05.  Once the changes and the costs
therefore have been approved, Tenant shall be deemed to have given full
authorization to Landlord to proceed with the work of constructing and
installing the Tenant Improvements in accordance with the Drawings and
Specifications, as changed and modified.  Any delays in completing the Tenant
Improvements which result from either changes in the Drawings and Specifications
made by Tenant or from the unavailability of materials specified by Tenant,
shall
 
B-3

--------------------------------------------------------------------------------


 
 not operate to delay or extend the Expansion Date nor the payment of the Base
Rental or other charges due under the Lease.


Section 3.06                                Failure to Pay Tenant’s Costs.


Provided that the Tenant Improvements are substantially completed in accordance
with the Construction Drawings, failure by Tenant to pay Tenant’s Costs in
accordance with this Section 3 will constitute a failure by Tenant to pay rent
when due under the Lease and shall therefore constitute an event of default by
Tenant under the Lease, and Landlord shall have all of the remedies available to
it under this Lease and at law or in equity for nonpayment of rent.


Section 3.07                                Landlord’s Disbursement Obligations.


Landlord agrees to pay the Tenant Improvement Costs as and when the same become
due and payable, subject to Tenant’s obligations to reimburse Landlord for
Tenant’s Costs as provided in Section 3.04.  Landlord shall be entitled to rely
on the accuracy of any and all invoices and fee statements for labor and
materials performed on or furnished to the Expansion Space in connection with
the Tenant Improvements, and to rely, to the extent submitted, on any and all
certifications as to Tenant Improvement Costs submitted by Landlord’s Contractor
and/or Landlord’s Architect.  Notwithstanding the foregoing, the within release
and indemnification of Landlord by Tenant shall not release any other third
parties, nor shall it waive any and all rights which Tenant may have against
other third parties in connection with the payment or nonpayment of Tenant
Improvement Costs.


Section 4.                      Finish Work in Addition to Tenant Improvements.


All work in or about the Expansion Space which is not within the scope of the
work necessary to construct and install the Tenant Improvements, such as
delivering and installing furniture, telephone equipment, and wiring, and office
equipment and computer wiring, shall be furnished and installed by Tenant
entirely at Tenant’s expense.  Tenant shall adopt a schedule for performing such
additional work consistent with the schedule of Landlord’s Contractor and shall
see that such work is conducted in such a manner as to maintain harmonious labor
relations and as not to interfere unreasonably with or to delay the work of
constructing or installing the Tenant Improvements.  Landlord shall give access
and entry to the Expansion Space to Tenant and its contract parties performing
such additional work and reasonable opportunity and time to enable Tenant and
such contract parties to perform and complete such work.  All of such additional
work and Tenant’s use (and the use by its contract parties) of the Expansion
Space for such purposes shall be entirely in accordance with the Lease,
including without limitation this Agreement.


Section 5.                      Time is of the Essence.


Time is of the essence of this Agreement.  Unless specifically provided
otherwise, all references to days or months shall be construed as references to
calendar days or months, respectively.














[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
 
 
B-4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in
duplicate, individually or through their respective authorized officers,
partners, agents or attorneys-in-fact, as the case may be, and sealed this
Agreement or caused their respective seals to be affixed hereto, the day and
year set forth below their respective executions, the latest of which is and
shall be deemed to be the date of this Agreement.


“Tenant”


MATRIA HEALTHCARE, INC.,
a Delaware corporation




By:                                                                


Print Name:                                                                


Title:                                                                


Date:                                                                




Attest:                                                                


Print Name:                                                                


Title:                                                                


Date:                                                                
 [CORPORATE SEAL]




“Landlord”


ATLANTA PARKWAY INVESTMENT GROUP, INC., a Delaware corporation


By:                                                                
Paul C. Chapman


Title: Executive Vice President


Date:                                                                









 
 
 
B-5

--------------------------------------------------------------------------------

 

EXHIBIT “C”


TENANT ACCEPTANCE AGREEMENT
This Agreement, made between Atlanta Parkway Investment Group, Inc., a Delaware
corporation, (hereinafter referred to as “Landlord”), and Matria Healthcare,
Inc., a Delaware corporation (hereinafter referred to as “Tenant”).


WHEREAS, Landlord and Tenant entered into a Lease Agreement dated November 1,
2002, as amended by that certain First Amendment to Lease Agreement, dated
December 11, 2003, and Second Amendment to Lease Agreement dated December 11,
2003 (as amended, hereinafter referred to as the “Lease”) for space in the
building known as One Parkway Center; and


WHEREAS, Landlord and Tenant entered into that certain Third Amendment to Lease,
dated _____________, 2004 (the “Third Amendment”), pertaining to an additional
17,813 square feet of Rentable Area on the tenth (10th) floor of the aforesaid
building (the “Expansion Space and the Must-Take Expansion Space”).


NOW, THEREFORE, pursuant to the provisions of the Third Amendment, Landlord and
Tenant mutually agree as follows:


(a)           The Expansion Date is _____________, 200__. The Must-Take
Expansion Date is ___________, 200__.  The Expiration Date of the Lease Term is
_________________, 20__.


(b)           Tenant is in possession of, and has accepted, the Expansion Space
and the Must-Take Expansion Space demised by the Lease, as amended by the Third
Amendment (being approximately 17,813 square feet of rentable area), and
acknowledges that all the work to be performed by the Landlord in the Expansion
Space and the Must-Take Expansion Space as required by the terms of the Third
Amendment has been satisfactorily completed.  Tenant further certifies that all
conditions of the Lease and the Third Amendment required of Landlord as of this
date have been fulfilled and there are no defenses or set-offs against the
enforcement of the Lease and the Third Amendment by Landlord.


IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement, as
of the ____ day of _______________, 200__.


“Tenant”


MATRIA HEALTHCARE, INC.




By:                                                                


Print
Name:                                                                           


Title:                                                                           


Date:                                                                           




Attest:                                                                           


Print
Name:                                                                           


Title:                                                                           


Date:                                                                           
[CORPORATE SEAL]


[SIGNATURES CONTINUE ON FOLLOWING PAGE]


C-1

--------------------------------------------------------------------------------


 
 
 
“Landlord”


ATLANTA PARKWAY INVESTMENT GROUP, INC., a Delaware corporation




By:______________________________________Paul C. Chapman, Executive Vice
President



 




 
C-2

--------------------------------------------------------------------------------

 
